DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of November 17, 2021, in response to the Office Action of June 17, 2021, are acknowledged.

Response to Arguments
	Applicant’s arguments and allegations of unexpected results have been thoroughly considered in their entirety.  The examiner response below.
	In view of the amendments to the claims, the § 102 rejection is withdrawn.
	First, the examiner notes that the instant claims do not require determining if a cancer is BRCA-deficient.  They merely require treating such malignancy.   In rebuttal to Applicant’s arguments and solely in an effort to expedite prosecution on the merits, the examiner cites:
Konstantinopolous et al., “Homologous recombination deficiency: Exploiting the fundamental vulnerability of ovarian cancer,” Cancer Discov. 2015 November; 5(11):1137-1154.
	As evidenced by Konstantinopoluos, approximately 50% of epithelial ovarian cancers exhibit defective DNA repair via homologous recombination due to genetic and epigenetic alterations of HR pathway genes. See abstract. 
Ossovskaya teaches treating cancers with deficiency of BRCA pathways by administering PARP inhibitors.  PARP levels can be used to indicate BRCA1 or BRCA2 deficiency for treatment with PARP. See par. 20.  The method includes identifying a subject susceptible to treatment with a PARP inhibitor by administering it to treat ovarian cancer. See par. 31.   
	DAG and PARP inhibitors are taught to treat such cancers.  Thus, if a subject has ovarian cancer, the administration of DAG and a PARP inhibitor have a reasonable expectation of success without other information based on the teachings of Bacha and the prevalence of HRD in ovarian cancers, generally.  A prima facie showing is established based on Applicant’s own publication and the teachings to treat ovarian cancers with the same.  Further, 
	With respect to the allegations of unexpected results, Applicant alleges that the combination of DAG and other PARP inhibitors provide an increase in activity above a predicted additive response.  This is cited in Tables 1 and 2.
	The examiner notes that to establish unexpected results, those results must be unexpectedly advantageous as compared to the closest prior art and they must be unexpected.   
	[0199] Yet another aspect of the invention is an improvement in therapeutic employment of a substituted hexitol derivative such as dianhydrogalactitol for treatment of NSCLC or ovarian cancer made by exploiting unique drug combinations that may provide a more than additive or synergistic improvement in efficacy or side-effect management.
	PARP inhibitors are recited in paragraph 199 as a second agent.  More specifically, paragraphs 203 and 204 of Bacha explain that DAG and a PARP inhibitor can be used to treat ovarian cancer such that the combination provides a synergistic and more than additive effect.  Paragraph 203 refers to DAG as a chemosensitizer and paragraph 204 refers to a DAG as a chemopotentiator.  
	Applicant’s own publication that qualifies as prior art explains that the combinations claimed of DAG and a PARP inhibitor will have a greater than additive and synergistic effect in the treatment of ovarian cancer, including platinum sensitive and platinum resistant ovarian cancer.  Ossovskaya teaches treating cancers with deficiency of BRCA pathways by administering PARP inhibitors.  The enhanced efficacy of a PARP inhibitor would be reasonably expected in BRCA deficient cancers when combined with DAG because DAG is taught to enhance and potentiate the effect of a PARP inhibitor.
	A prima facie showing is established because the claimed agents are taught to be administered to a subject with ovarian cancer, and a PARP inhibitor is taught to be administered to a BRCA-deficient a POSA would expected such treatment to work.  This expectation if reasonable given that 50% of subjects with EOC have HRD.  Further, Ossovskaya explicitly teaches treating cancers with deficiency of BRCA pathways by administering PARP inhibitors.  prima facie showing is established because the claimed agents are known to treat the claimed cancers, including those that are BRCA-deficient, and the combination will provide enhanced efficacy.  Such enhanced efficacy includes acting as a chemosensitizer or chemopotentiator to a PARP inhibitor, e.g.  This has a reasonable expectation of success to work in those cancers in which the PARP inhibitor works.  That includes BRCA-deficient cancers.
	With respect to new claims 58 and 59, the concomitant or sequential administration of two agents known to treat ovarian cancers does not constitute a patentable distinction.
	As such, no claim is allowed.

Status of the Claims
	Claims 29, 31, 33-41, and 58-60 are pending.  Claims 33-36, 39, and 40 are withdrawn.  Claims 29, 37, 38, 41, and 58-60 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 37, 38, 41, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al., (US2016/0008316) (published January 14, 2016), in view of Ossovskaya et al., (US20080262062), in view of Telli et al., Homologous Recombination Deficiency (HRD) Score Predicts Response to Platinum-Containing Neoadjuvant Chemotherapy in Patients with Triple-Negative Breast Cancer,” Clin Cancer Res (published online March 8, 2016), and in view of Abkevich et al., (US2014/0363521).
Bacha teaches dianhydrogalactitol for use in treating ovarian cancers. See title.  It can be used in combination with a PARP inhibitor. See par.’s 199, 200, 202-204, 407, 412, 471, 500, and others.  Olaparib is specifically taught. See par. 986.  Bacha explains that methods of treatment include using biomarkers for ovarian cancer diagnosis to include mutations in BRCA1 or BRCA2. See par. 335.  Women with such a mutation have up to a 50% risk of developing ovarian cancers. See par. 984.  Bach is teaching treatment of ovarian cancer that includes BRCAm cancers.  Further, administration of each component can be made separately. See prior art claim 5.  This would be immediately envisaged by a POSA to include simultaneous and sequential administration.
Ossovskaya teaches treating cancers with deficiency of BRCA pathways by administering PARP inhibitors.  PARP levels can be used to indicate BRCA1 or BRCA2 deficiency for treatment with PARP. See par. 20.  The method includes identifying a subject susceptible to treatment with a PARP inhibitor by administering it to treat ovarian cancer. See par. 31.   
With regard to claim 32, the examiner interprets BRCA-deficient to include homologous recombination deficiency (HRD) ovarian cancer.  This interpretation appears to be supported on page 5 of the instant Specification.  
Telli explains that the loss of BRCA1/2 function is assumed to result in HR deficiency. See p4.  As shown in the samples below and the HRD deficiency chart, while BRCA is intact, there are very few subjects with an HRD score below 42. See p4.  Conversely, as BRCA deficiency increases, the HRD score increases from above forty to a median of 64.  The mean the HRD status threshold correctly identified all subjects as BRCAm or non-BRCAm.  Telli explains that HRD score is the sum of LOH, TAI, and LST scores. See abstract.
	Similarly, Abkevich explains that an LOH signature based on tumor profiles is highly correlated with defects in BRCA1/2 and other HDR pathway genes in ovarian cancer.  LOH and TAU region scores are also each highly associated with BRCA1/2 deficiency in all subtypes of breast cancer.  Overall, HRD scores including LOH, TAI, and LST are each significantly associated with BRCA1/2 deficiency. See par. 370. 
	Not a single claim is limited to niraparib.  However, PARP inhibitors, generally, are taught.  Olaparib is provided as an example.  Substituting one known PARP inhibitor for another is considered the substitution of equivalents and would be obvious absent evidence to the contrary.  As such, it would be obvious to use niraparib in view of the cited prior art.
It would have been prima facie obvious to a person of ordinary skill in the art prior to filing the instant application to combine the teachings of Bacha, Ossovskaya, Telli and Abkevich to arrive at the claimed methods.  One would be motivated to do so because Bacha teaches administering the claimed agents to treat ovarian cancer including those identifiable by BRCA mutations, which account for a 50% increased risk of developing ovarian cancer.  Further, Ossovskaya teaches PARP inhibitors to treat BRCA deficient ovarian cancer.  Even further, Telli and Abkevich explain that BRCA1/2 mutations are highly correlated with HRD.  In fact, when BRCA is intact, there were very few subjects with a low HRD score and as BRCA deficiency increases, HRD score increases.  As such, there is a reasonable and predictable expectation of success in treating ovarian cancer with dianhydrogalactitol and a PARP inhibitor as taught by 
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628